DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 2017/0053726 A1).
In regards to claim 1, Takagi discloses, in figure 1, a coil component (10A) comprising: a core (20A) including a winding core portion (21) that extends in a length direction (y-direction) of the coil component (Par 0046), a first flange portion (22A) that is disposed on a first end portion of the winding core portion (21) in the length direction (Par 0046), and a second flange portion (23A) that is disposed on a second end portion of the winding core portion (21) in the length direction (Par 0046); a first wire (W11) and a second wire (W12) that are wound around the winding core portion (21) in the same direction (Par 0044); a first terminal electrode (E11) that is disposed on a bottom part of the first flange portion (22A) in a height direction (x-direction) of the coil component perpendicular to the length direction (y-direction) and that is connected to a first end portion of the first wire (Par 0048-0049); a second terminal electrode (E12) that is disposed on the bottom part of the first flange portion (22A) and that is connected to a first end portion of the second wire (Par 0048-0049); a third terminal electrode (E13) that is disposed on a bottom part of the second flange portion (23A) in the height direction (x-direction) and that is connected to a second end portion of the first wire (Par 0048-0049); a fourth terminal electrode (E14) that is disposed on the bottom part of the second flange portion (23A) and that is connected to a second end portion of the second wire (Par 0048-0049); and a plate member (30) that is mounted on the first flange portion (22A) and the second flange portion (23A) with adhesive to connect a top part of the first flange portion (22A) in the height direction (x-direction) and a top part of the second flange portion (23A) in the height direction (x-direction) to each other (Par 0047), and a distance in the height direction (x-direction) between the plate member and the first flange portion varies in at least one of the length direction and the width direction (z-direction; Par 0047, 0054), wherein a width direction (z-direction) of the coil component (10A) is perpendicular to the length direction (y-direction) and the height direction (x-direction; Par 0046, 0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2017/0053726 A1) in view of Tomonari et al. (US 2012/0133469 A1).
In regards to claim 16, Takagi discloses, in figure 1, a coil component (10A) comprising: a core (20A) including a winding core portion (21) that extends in a length direction (y-direction) of the coil component (Par 0046), a first flange portion (22A) that is disposed on a first end portion of the winding core portion (21) in the length direction (Par 0046), and a second flange portion (23A) that is disposed on a second end portion of the winding core portion (21) in the length direction (Par 0046); a first wire (W11) and a second wire (W12) that are wound around the winding core portion (21) in the same direction (Par 0044); a first terminal electrode (E11) that is disposed on a bottom part of the first flange portion (22A) in a height direction (x-direction) of the coil component perpendicular to the length direction (y-direction) and that is connected to a first end portion of the first wire (Par 0048-0049); a second terminal electrode (E12) that is disposed on the bottom part of the first flange portion (22A) and that is connected to a first end portion of the second wire (Par 0048-0049); a third terminal electrode (E13) that is disposed on a bottom part of the second flange portion (23A) in the height direction (x-direction) and that is connected to a second end portion of the first wire (Par 0048-0049); a fourth terminal electrode (E14) that is disposed on the bottom part of the second flange portion (23A) and that is connected to a second end portion of the second wire (Par 0048-0049); and a plate member (30) that is mounted on the first flange portion (22A) and the second flange portion (23A) with adhesive to connect a top part of the first flange portion (22A) in the height direction (x-direction) and a top part of the second flange portion (23A) in the height direction (x-direction) to each other (Par 0047), wherein a width direction (z-direction) of the coil component (10A) is perpendicular to the length direction (y-direction) and the height direction (x-direction; Par 0046, 0073), but does not disclose a first recessed portion is formed on at least one of the top part of the first flange portion in the height direction and a portion of the plate member that faces the first flange portion in the height direction, at a position outside the winding core portion in the width direction.
However, Tomonari disclose, in figure 11, a first recessed portion (272) is formed on at least one of the top part of the first flange portion (222U) in the height direction and a portion of the plate member (207) that faces the first flange portion (222U) in the height direction, at a position outside the winding core portion (201) in the width direction (Par 0068).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi to incorporate the teachings of Tomonari by including a first recessed portion is formed on at least one of the top part of the first flange portion in the height direction and a portion of the plate member that faces the first flange portion in the height direction, at a position outside the winding core portion in the width direction in order to provide a step-up transformer which can reduce the stray capacitance and stabilize the output voltage (Tomonari; Par 0007).
In regards to claim 17, Takagi in view of Tomonari disclose the coil component according to claim 16. Tomonari further discloses, in figure 11, wherein the first recessed portion (272) extends from an edge of the first flange portion (222U) near the winding core portion (201) in the length direction to an edge of the first flange portion opposite the winding core portion (Par 0068).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi to incorporate the teachings of Tomonari by including wherein the first recessed portion extends from an edge of the first flange portion near the winding core portion in the length direction to an edge of the first flange portion opposite the winding core portion in order to provide a step-up transformer which can reduce the stray capacitance and stabilize the output voltage (Tomonari; Par 0007).
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toi et al. (US 2003/0071704 A1); Fig. 1
Takagi et al. (US 2014/0292465 A1); Fig. 3
Mikogami et al. (US 2018/0366255 A1); Fig. 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/               Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842